Citation Nr: 1511292	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-00 098A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from June 1944 to April 1946.  He died in September 2008.  The appellant is the Veteran's surviving spouse.   This case originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board in April 2012 for additional development.  It was remanded again in February 2013 for an addendum opinion on whether it is at least as likely as not that the Veteran's service-connected posttraumatic stress disorder (PTSD) aggravated his gastric cancer.  A subsequent opinion was obtained by VA in March 2013 and added to the claims files.  The case was denied by the Board in July 2013.

The appellant appealed the case to the United States Court of Appeals for Veterans Claims (CAVC), which vacated the July 2013 Board denial and remanded the issue back to the Board for additional development in a February 2014 Order, based on a February 2014 Joint Motion For Remand (Joint Motion).  

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2012, and a transcript of the hearing is of record.

Additional private medical evidence was submitted in March 2015, along with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran died in September 2008; the death certificate lists the primary cause of death as gastric cancer with bone metastasis; significant conditions contributing to death but not related to the immediate cause of death were PTSD, degenerative joint disease, coronary artery disease, high blood pressure, and chronic renal insufficiency.  

2.  At the time of the Veteran's death, he was assigned a 50 percent rating for PTSD and a 40 percent rating for degenerative disc and joint disease of the lumbar spine; individual unemployability (TDIU) was granted effective February 29, 2000. 

3.  The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities contributed substantially or materially to his death from metastatic gastric cancer.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the Veteran's death, as she believes that his service-connected psychiatric disabilities, including the medication he took for his disabilities, materially contributed to his death from metastatic gastric cancer.

According to the February 2014 Joint Motion, the Board did not provide adequate reasons and bases for its decision because it failed to consider and adequately address all theories of entitlement advanced by the appellant, to include the contention that the medication prescribed for the Veteran's service-connected degenerative joint disease of the low back caused or aggravated his gastritis or gastric ulcers, which led to gastric cancer.  The Joint Motion also found the Board's reliance on the July 2012 and March 2013 VA opinions in error because these opinions also failed to address all of the appellant's theories of entitlement.

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4). 

According to the Veteran's death certificate, he died in September 2008 due to metastatic gastric cancer.  Significant conditions contributing to death but not related to the immediate cause of death were PTSD, degenerative joint disease, coronary artery disease, high blood pressure, and chronic renal insufficiency.  No autopsy was performed.  At the time of the Veteran's death, the Veteran was assigned a 50 percent rating for PTSD and a 40 percent rating for low back disability; TDIU had been assigned since February 29, 2000.  

The Veteran's service treatment records do not contain any complaints or findings of gastrointestinal disability coronary artery disease, high blood pressure, or chronic renal insufficiency, including on separation medical evaluation in April 1946.

VA treatment records dated from November 2001 through September 2008 are of record.  Colitis was shown on endoscopic examination in June 2006.  A June 2006 colonoscopy revealed erythematous friable mucosa from the cecum to the ascending colon.  Gastric ulcers were noted in October 2006.  The diagnosis on esophagogastroduodenoscopy (EGD) in December 2006 was chronic gastric ulcer, rule out malignancy.  An EGD in February 2007 showed adenocarcinoma.  
September 2008 medical reports from Penrose St. Francis Hospital reveal that the Veteran was treated for carcinoma of the stomach.

Added to the claims files in April 2009 is a medical article in which it is noted that stress-induced gastritis can cause mucosal erosions and superficial hemorrhages in patients who are critically ill or in those who are under extreme physiological stress, resulting in minimal-to-severe gastrointestinal blood loss and leading to blood transfusion if not addressed.

The appellant testified at a videoconference hearing in March 2012 that although she did not meet the Veteran until several years after service, he had had stomach problems for as long as she had known him; and that she had been told by medical personnel that the Veteran's stress accelerated his gastric cancer.

According to a July 2012 medical report from a VA staff psychiatrist, which was based on a review of the claims files, it was less likely as not that the Veteran's PTSD contributed substantially or materially to his death or combined to aid or assist with the production of death or aggravate the cause of death.  It was noted that information in the Veteran's file showed that his PTSD was under relatively good control until he was diagnosed with gastric cancer and that he was reported to have experienced increased anxiety and depression after the diagnosis.  While information in health literature has suggested that stress can have a negative effect on a person's health, the VA psychiatrist was not aware of a specific correlation showing that PTSD caused gastric cancer.  Given the Veteran's history of working in construction and being exposed to various materials and toxic substances used in the building industries, it was noted that there are many unknown variables regarding a possible etiology for gastric cancer.  It was the opinion of the VA psychiatrist that, at least as likely as not, it could not be concluded that the Veteran's PTSD was a direct contributor to his death.

After review of the claims files, a VA physician concluded in July 2012 that the Veteran's service-connected degenerative disc and joint disease of the lumbosacral spine did not either alone or in combination with other conditions noted on the death certificate cause or contribute substantially or materially to the cause of death, or aid or lend assistance to the production of death, or cause or aggravate his gastric cancer because there is no known relationship between gastric adenocarcinoma and degenerative disc and joint disease of the lumbosacral spine.  The VA physician noted that there was no known history of any gastrointestinal symptoms until the 1990's and that the other conditions reported in the Death Certificate to have contributed to death have no known relationship to the cause or development of gastric cancer.

According to an unsigned statement submitted by the appellant in November 2012, which she contends is a doctor's note, the Veteran had a history of degenerative joint disease since service that lead to bone cancer, which was a significant cause of his death.

In response to the February 2013 Board remand, an addendum opinion was obtained in March 2013 from the psychiatrist who provided the July 2012 opinion.  After another review of the claims files, as well as review of relevant medical literature, it was concluded that the evidence did not support a biologic worsening of gastric cancer due to PTSD beyond the natural progression of the disorder.  According to this psychiatrist, it would be speculative, exploratory, and unfounded to conclude that stress or certain stressors clearly aggravate gastric cancer, especially in light of the notation that the Veteran had shown improvement of stress with his treatment.  A number of selected medical references were listed in support of the above opinion, to include articles from The Journal of Clinical Oncology.  

A March 2015 opinion from P. Carey, M.D., a physician with St. Joseph's Medical Center, noted that PTSD and chronic use of nonsteroidal anti-inflammatory drugs (NSAIDs) are significant risk factors for the development of gastric ulceration, which developed into gastric adenocarcinoma in the Veteran's case.  According to this opinion, which includes cites to medical literature, these risk factors were not adequately considered by the July 2012 and March 2013 VA opinions.  After review of the evidence in this case and review of relevant medical literature, Dr. Carey opined that, given the Veteran's long-standing PTSD symptoms and his ongoing use of NSAIDs to treat his service-connected low back disability, with a history that included a lack of other significant risk factors, it is at least as likely as not that the Veteran's gastric ulceration was the direct result of his service-connected disabilities and it is at least as likely as not that the Veteran's service-connected disabilities substantially and materially contributed to the development of the gastric adenocarcinoma that caused his death.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds that the evidence is at lease in equipoise that the Veteran's service-connected disabilities contributed substantially or materially to his death from metastatic gastric cancer.  

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


